Citation Nr: 0828143	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-21 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
nerve disability as a result of treatment received at a VA 
facility in September 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse action in April 2003 of the 
"Tiger Team" located at the Department of Veterans Affairs 
Regional Office (RO) in Cleveland, Ohio.  The RO in Des 
Moines, Iowa has original jurisdiction over this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran is claiming he sustained nerve damage as a result 
of a cervical lymph node biopsy at a VA Medical Center (VAMC) 
on September 17, 2001.  In May 2008, the agency of original 
jurisdiction (AOJ) obtained a medical opinion from a 
physician at the VAMC in Omaha, Nebraska to assist in 
adjudicating this claim.  The physician's report was 
associated with the claims file after the AOJ issued the most 
recent supplemental statement of the case (SSOC) in March 
2008.  The AOJ, therefore, has not considered this evidence.  
VA regulations provide that when the Board receives pertinent 
evidence not reviewed by the AOJ that it must remand that 
evidence to the AOJ unless that procedural right has been 
waived.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  In an 
informal hearing presentation dated in July 2008, the 
veteran's representative explicitly declined to waive this 
procedural right.  The Board, therefore, must remand this 
claim to the RO/AMC for consideration of this evidence.  

Additionally, in the July 2008 Informal Hearing Presentation, 
the veteran's representative requested that VA provide a copy 
of the consent form the veteran signed prior to undergoing 
the surgery in September 2001.  A copy of this consent form, 
dated August 22, 2001, is in the claims file.  On remand, the 
veteran's representative should be provided with a copy.   



Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran's 
representative of record with a copy of 
the consent form he signed on August 
22, 2001 for an excisional biopsy of 
posterior cervical lymph node on the 
right.

2.  After completing the action 
described above and providing the 
veteran and his representative 
opportunity to submit additional 
evidence or argument, the veteran's 
claim of entitlement to service 
connection for compensation under 38 
U.S.C. § 1151 should be readjudicated.  
Such an adjudication shall be based on 
all evidence in the file, including 
evidence submitted after the March 2008 
SSOC.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with 
another SSOC that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




